Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because it recites: “the cruising mode” instead of “the preset cruising mode”.
Claims 7, 8, 9, 17, 18 recite “at least one of following” instead of “at least one of:”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite, “an unmanned vehicle”, “a vehicle”, and “the vehicle”. It is unclear if all these recitations of vehicles refer to the same unmanned vehicle, or to different vehicles. Thus, the metes and bounds of the claims are indefinite. 
Claims 2 and 12 recite “an operating mode” which includes “a working mode”. However, claims 1 and 11, from which these claims depend, recite “cruising mode”. The terms “operating mode” and “working mode” are considered indefinite because it is unclear if the operating mode and/or the working mode involve, include, or refer to the cruising mode in a way or another, since the vehicle is in a cruising mode already (as recited in claim 1). In reference to the specification, paragraphs [0061]-[0063], the operating mode recited herein (which is denoted to be a working mode at some point), could be inferred to reflect a “job or work” operating or working “status” of the vehicle, depending on the job denoted to the vehicle, whereas the cruising mode, is more related to a “driving” mode, or way of driving/moving the vehicle. However, as recited in the claims, the term “operating” could refer to either or both of “working” and/or “driving”. Therefore, it is unclear if the operating mode should be distinguished from the cruising mode, or if the cruising mode is included in the operating mode. The claims also recite “corresponding location”. The term “corresponding” is a relative term which renders the claims indefinite, since it is not defined by the claims, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what entity the location is considered corresponding. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 4,6, 8, 10, and 12, 14, 16, 18, 19 depend from claims 2 and 12 respectively, include all of their limitations and do not cure their deficiencies, rendering them rejected under the same rationale. 
Claims 3, 4, 13, and 14 recite “start a slow cruising function”. The independent claims from which these claims depend, also recite staring “a slow cruising function”. Therefore, it is unclear if the slow cruising function recited in these claims is the same as or different from that recited in the independent claims. 
Claims 5, 6, 15, and 16 recite “S-type” and “circle-type” cruise control. The applicant recites the term “type” which renders the claim indefinite because it was unclear what “type” was intended to convey. Even though the claims and specification specify that the cruise control is S-type and Circle-type, those terms don't appear to further define the different types of cruise control. The metes and bounds of the claim limitation are vague and ill-defined rendering the claim indefinite (see MPEP 2173.05).
Claim 9 recites “a running process”. However, claim 1, from which claim 9 depends, also recites a running process. Therefore, it is unclear if the running process recited in claim 9 is the same as or different from the running process recited in claim 1.
Claims 10 and 19 recite “a map”, “an operating mode”. However, claims 1 and 11, from which these claims depend, also recite “a map”, and claims 2 and 12 from which these claims also depend, also recite “an operating mode”. Therefore, it is unclear if the map and operating mode recited in claims 10 and 19 are the same as or different from those recited in the claims from which they depend. 
Claims 2-10, and 12-19 depend from claims 1 and 11 respectively, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: generating a map.
The limitation of generating a map as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating a map” in the context of this claim encompasses the user manually steps of evaluating the surrounding data while driving the vehicle and generate or construct a map of the surrounding environment accordingly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: an unmanned vehicle, in a state that a slow cruising function is started, cruising according to a preset cruising mode, collecting running data through a sensing device, the running data is data of an environment in which a vehicle locates, collected by the vehicle during a running process. Furthermore, claim 11 recites, at least one processor and a memory; wherein the memory is configured to store computer-executable instructions and claim 20 recites, a computer-readable storage medium, wherein the computer-readable storage medium is configured to store computer-executable instructions. The processor, memory, sensing device, and computer readable storage medium are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating a map) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The unmanned vehicle, the cruising state and function, and the data collection while the vehicle is running are all insignificant extra-solution activities that so not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor with memory, the sensing device, and the computer readable storage medium to perform generating the map amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the unmanned vehicle, the cruising of the vehicle (cruising states and functions), and the data collection are re-evaluated in this step and considered insignificant extra-solution activity in the form of data collection (for collecting running data while the vehicle is running), and the cruising of the vehicle is extra-solution activity that could describe the status activity of the vehicle while the map generation takes place, such that nothing in the claims specifies that the cruising state (and/or function) are the exclusively required conditions for the map generation to take place. Therefore, the claims are not patent eligible.
Dependent claims 2-10, and 12-19 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1 and 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 11, 13, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (US 2014/0309833; “Ferguson”).
Regarding claims 1, 11, and 20, Ferguson discloses a method for unmanned vehicle cruising (Abstract, Fig. 11), which is applied to an unmanned vehicle ([0026]), comprising:
in a state that a slow cruising function is started ([0003], [0024]; [0025]), cruising according to a preset cruising mode ([0023]; [0059]: very cautious driving mode), and 
collecting running data through a sensing device ([0036]-[0043]), 
wherein the running data is data of an environment in which a vehicle locates, collected by the vehicle during a running process ([0044]); and 
generating a map based on the running data ([0009]; [0025]; [0045]; [0060]).
Regarding claims 3 and 13, Ferguson discloses starting a slow cruising function according to a slow cruising start command sent by a remote control device ([0010]: “In another example, the processor is further configured to generate instructions for controlling the driving behaviors of the vehicle in the area of the construction zone and add the instructions for controlling the driving behaviors of the vehicle to the detailed map information with the area of the construction zone and the classification. In this example, operating at the area of the construction zone is further based on the instructions for controlling the driving behaviors of the vehicle”; [0031]); or, starting the slow cruising function if a duration that the unmanned vehicle is in a idle state exceeds a preset duration; or, starting the slow cruising function according to a preset time. [Note: Since the claim necessitates only one of the three options, only the first option was considered]
Regarding claims 7 and 17, Ferguson discloses the sensing device comprises at least one of following: an infrared sensor, a binocular camera, a monocular camera, an ultrasonic sensor, a temperature sensor, a humidity sensor, and a gas sensor ([0036]-[0043]).
Regarding claim 9, Ferguson discloses the running data comprises at least one of following: images, distances of obstacles, temperature, humidity and air quality, which are collected during a running process ([0036]-[0043]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of MA (CN109358627A; Examiner relied on English Translation attached herein).
Regarding claims 2 and 12, Ferguson does not explicitly state determining an operating mode of the unmanned vehicle according to the running data, wherein the operating mode comprises a working mode and corresponding location information.
On the other hand, MA teaches determining an operating mode of the unmanned vehicle according to the running data, wherein the operating mode comprises a working mode and corresponding location information (Abstract: “acquiring a set driving mode of the vehicle, wherein the set driving mode comprises at least one of the following mode: a sparring guiding mode, a manual driving mode, and an examination mode; collecting the environmental data and the driving data based on a collection device of a vehicle configuration according to the set driving mode; determining the driving state of the vehicle based on the collected environmental data and driving data; and generating and executing a vehicle control command according to a driving state and the driving behavior of a driver”; Page 4, Lines 18-21: “Whether in the sparring instruction mode, manual driving mode or examination mode, the driver's final parking position is not necessarily the prescribed parking position. Therefore, by triggering the vehicle recovery mode, the vehicle can automatically travel to the recovery position, which can improve “.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Ferguson reference and include features from the MA reference to determine the operating mode along with the corresponding location information. Doing so would improve the utilization rate of the unmanned vehicle, as denoted by the current application (paragraph [0072] of the specification).
Regarding claims 4 and 14, Ferguson discloses starting a slow cruising function according to a slow cruising start command sent by a remote control device ([0010]: “In another example, the processor is further configured to generate instructions for controlling the driving behaviors of the vehicle in the area of the construction zone and add the instructions for controlling the driving behaviors of the vehicle to the detailed map information with the area of the construction zone and the classification. In this example, operating at the area of the construction zone is further based on the instructions for controlling the driving behaviors of the vehicle”; [0031]); or, starting the slow cruising function if a duration that the unmanned vehicle is in a idle state exceeds a preset duration; or, starting the slow cruising function according to a preset time. 
Regarding claims 8 and 18, Ferguson discloses the sensing device comprises at least one of following: an infrared sensor, a binocular camera, a monocular camera, an ultrasonic sensor, a temperature sensor, a humidity sensor, and a gas sensor ([0036]-[0043]).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Knoller (US20170015319A1) and He (CN103823382A; Examiner relied on English Translation attached herein).
Regarding claims 5 and 15 Fergusson does not explicitly state the cruising mode comprises at least: an S-type cruising mode and a circle-type cruising mode.
On the other hand, Knoller teaches the cruising mode comprises a circle-type cruising mode ([0049]; Fig. 2).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Ferguson reference and include features from the Knoller reference, and have the circle type cruise control among the implemented modes. Doing so would enable a more flexible and efficient cruising mode that accommodates different roadways or pathways that the vehicle drives along. 
Furthermore, He teaches state the cruising mode comprises at least an S-type cruising mode (Page 2, Lines 25-27: “the driving vehicle simulates the lane changing action of the car through an S-curve pattern road within a specified time. This test is to obtain the lane changing characteristics of different vehicles at the same speed at the same time”).
	It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Ferguson reference and include features from the He reference, and have the S- type cruise control among the implemented modes. Doing so would enable a more flexible and efficient cruising mode that accommodates different roadways or pathways that the vehicle drives along.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and MA in further view of Knoller (US20170015319A1) and He (CN103823382A; Examiner relied on English Translation attached herein).
Regarding claims 6 and 16, Fergusson does not explicitly state the cruising mode comprises at least: an S-type cruising mode and a circle-type cruising mode.
On the other hand, Knoller teaches the cruising mode comprises a circle-type cruising mode ([0049]; Fig. 2).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Ferguson reference and include features from the Knoller reference, and have the circle type cruise control among the implemented modes. Doing so would enable a more flexible and efficient cruising mode that accommodates different roadways or pathways that the vehicle drives along. 
Furthermore, He teaches state the cruising mode comprises at least an S-type cruising mode (Page 2, Lines 25-27: “the driving vehicle simulates the lane changing action of the car through an S-curve pattern road within a specified time. This test is to obtain the lane changing characteristics of different vehicles at the same speed at the same time”).
	It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Ferguson reference and include features from the He reference, and have the S- type cruise control among the implemented modes. Doing so would enable a more flexible and efficient cruising mode that accommodates different roadways or pathways that the vehicle drives along.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and MA in further view of Izzat et al. (US 9030530 B2; “Izzat”).
Regarding claims 10 and 19, Ferguson does not explicitly state before the generating a map based on the running data and the determining an operating mode of the unmanned vehicle according to the running data, the method further comprises: determining whether the running data can be used to generate a map or determine an operating mode according to a preset quality standard.
On the other hand, Izzat teaches before the generating a map based on the running data and the determining an operating mode of the unmanned vehicle according to the running data, the method further comprises: determining whether the running data can be used to generate a map or determine an operating mode according to a preset quality standard (Claim 12: “access a first image and a second image that form a stereo image pair, generate a disparity map for a set of features from the first image that are matched to features in the second image, determine multiple quality measures based on disparity values from the disparity map for less than all features in the first image”).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Ferguson reference, and include features from the Izzat reference, and check the images captured for quality standards before the generation of the map takes place. Doing would provide a more accurate, error-free map generation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/               Primary Examiner, Art Unit 3669